Citation Nr: 0506344	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  04 03-245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder, including an 
obsessive-compulsive disorder (OCD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for Tourette's 
syndrome.

3.  Entitlement to service connection for blindness secondary 
to Tourette's syndrome and OCD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his girlfriend


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to October 
1966.

This case comes to the Board of Veterans' Appeals (Board) 
from March 2002 and June 2003 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In March 2002, the RO denied the veteran's 
petitions to reopen his previously denied claims for service 
connection for a psychiatric disorder, Tourette's syndrome, 
and OCD.  In June 2003, the RO denied his claim for service 
connection for blindness secondary to a psychotic reaction, 
also diagnosed as an atypical variant of Tourette's syndrome 
and an atypical impulse control disorder.  He filed timely 
appeals of both decisions.  In October 2004, he testified 
before the undersigned Veterans Law Judge (VLJ) using video-
conferencing technology.  

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.




REMAND

This case presents a complicated medical, psychiatric and 
procedural history.  Most recently, the veteran was diagnosed 
with Tourette's syndrome and OCD.  He has been hospitalized 
many times over the years with varying diagnoses that involve 
the unfortunate manifestation of self-mutilation.  The first 
instance of hospitalization occurred in 1971 when he began to 
injure himself by pressing on his eyes.  Apparently, this led 
to his eventual blindness.  He claims he learned to gouge out 
the enemies' eyes during his military training, and became 
obsessed with the maneuver.  His original claim for a nervous 
disorder, filed in 1971, was denied.  Since then, he has 
filed repeated petitions to reopen his claim.  He appealed to 
the Board in January 1973, and May 1991, and in both 
instances the Board denied his claims.  

The Board's May 1991 decision was vacated by the U.S. Court 
of Appeals for Veterans Claims (Court) (then referred to as 
the U.S. Court of Veterans Appeals), and remanded to the 
Board with instructions to obtain an independent medical 
opinion to supplement one that had been obtained in August 
1973.  In particular, the Court directed the opinion to 
address an incident during the veteran's military service in 
which he reportedly accidentally shot himself.  In July 1993, 
an independent psychiatrist opined that the veteran's 
Tourette's syndrome and obsessive-compulsive behaviors pre-
existed service, and were not aggravated by his military 
service.  Based partly on this independent opinion, in April 
1994, the Board denied his claims based on a de novo review 
on the merits.  The Board's April 1994 decision was not 
appealed, and therefore has become a final and binding 
decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104 
(2004), 20.1100 (2003).

In November 2001, the veteran filed a petition to reopen his 
claims for service connection for Tourette's syndrome, and 
for a psychiatric disorder inclusive of OCD and impulsive 
control disorder.  He also filed a claim for service 
connection for blindness secondary to Tourette's syndrome and 
OCD.  In January 2002, the RO denied the petitions to reopen 
his claims.  In March 2003, he filed another claim for 
service connection for blindness secondary to his Tourette's 
syndrome and OCD, and also alleged that the VA Medical Center 
(VAMC) staff was "negligent" in his treatment by allowing 
him to mutilate his other eye.  The Board infers this to be a 
claim for compensation under 38 U.S.C.A. § 1151 (West 2002), 
as well as a claim for secondary service connection.  In June 
2003, the RO denied his claim for secondary service 
connection for blindness, but failed to address his § 1151 
claim.

At the October 2004 hearing before the Board, the veteran's 
representative indicated the veteran had been hospitalized 
several times within the last year for his Tourette's 
syndrome at the VAMC in West Haven, Connecticut.  He stated 
they would be submitting these records along with a waiver of 
initial consideration by the agency of original jurisdiction 
(i.e., the RO).  In November 2004, the waiver (see VA Form 
21-4138) was sent via facsimile to the Board.  The waiver 
states that the veteran was treated several times at the West 
Haven VAMC starting in December 2003.  Unfortunately, he did 
not send the records of his treatment, and they have not been 
otherwise obtained and associated with the file.  

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has 
a duty to assist a veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002), 38 C.F.R. § 3.159(c) (2004).  With 
regard to records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to 
obtain the relevant records, until and unless it determines 
further requests would be futile.  38 C.F.R. § 3.159(c)(2) 
(2004).  Furthermore, VA is deemed to have constructive 
notice of the existence of any evidence, including treatment 
records, in the custody of a VA facility.  Bell v. Derwinski, 
2 Vet. App. 611, 612 (1992).  For these reasons, a remand is 
required so the records from the VAMC in West Haven can be 
obtained.

The Board will defer determining whether new and material 
evidence has been submitted to reopen the claims for 
Tourrette's syndrome and a psychiatric disorder, inclusive of 
OCD, until these records are obtained.  And because the claim 
for secondary service connection for blindness is 
inextricably intertwined with the claims for service 
connection for Tourette's syndrome and OCD, it must also be 
remanded to avoid piecemeal adjudication.  See, e.g., Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

In addition, as mentioned, the veteran's § 1151 claim has not 
yet been adjudicated by the RO - much less denied and timely 
appealed to the Board.  So it must be referred to the RO for 
appropriate development and consideration.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.	Obtain all relevant records of VA treatment or 
evaluation of the veteran from the VAMC in West 
Haven, Connecticut, since December 2003, which are 
not already on file.  

2.	Review the claims file.  If any development is 
incomplete, take corrective action before 
readjudication.  38 C.F.R. § 4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998).

3.	Then readjudicate the veteran's claims in light of 
any additional evidence obtained.  If they remain 
denied, prepare a supplemental statement of the 
case (SSOC) and send it to him and his 
representative.  Give them time to respond before 
returning the case to the Board for further 
appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




